DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-22 are pending:
		Claims 1-13 are rejected.
		Claims 14-22 are withdrawn. 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13, drawn to a wastewater treatment system.
Group II, claims 14-22, drawn to a method of treating wastewater.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the contact tank, dissolved air flotation unit, fixed film reactor and solid-liquid separation apparatus, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Erdogan (US 2016/0083268) and Pehrson (US 2010/0163485). 
	Erdogan teaches a wastewater treatment system comprising: a contact tank (Fig. 1, contact tank 110) (see ¶54) having a first inlet (from conduit 105) (see ¶54) (see Fig. 1) fluidly connectable to a source of wastewater to be treated (source of wastewater) (see ¶70), a second 
	Erdogan also teaches a biological treatment unit (Fig. 1, biological treatment unit 130) (see ¶70) having a first inlet (conduit 124) (see ¶102) (see Fig. 1) fluidly connected to the effluent outlet of the dissolved air flotation unit (see Fig. 1), a second inlet (conduit 165) (see ¶70) (see Fig. 1), and an outlet, the biological treatment unit configured to form a biologically treated mixed liquor; and said solid-liquid separation apparatus having an inlet (conduit 135) (see Fig. 1) fluidly connected to the outlet of the biological treatment unit (see Fig. 1), an effluent outlet (conduit 145) (see Fig. 1), and a waste sludge outlet (conduit 155) (see Fig. 1) in fluid communication with the second inlet of the contact tank (a return activated sludge outlet in fluid communication with the second inlet of the contact tank) (see claim 5) and the second inlet of the biological treatment unit (a return activated sludge in fluid communication with the second inlet of the biological treatment unit) (see claim 5).  
	Erdogan does not teach a fixed film reactor and the fixed film reactor configured to form a fixed film effluent.  	
	In a related field of endeavor, Pehrson teaches a system for treating wastewater (see Entire Abstract) comprising a biological reactor further comprising fixed film media (see ¶10). 
During a telephone conversation with Frederick Wilkins on 01/4/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the sludge mixing tank has a third inlet” in lines 1-2. It is not clear because of “third”, does the claim require 3 inlets or the third inlet is a second inlet? In interest of advancing prosecution, it is interpreted that the third inlet is a second inlet.
Claim 12 recites “effluent has between about 60% to about 70% less TSS than the source of wastewater” in lines 2-3. It is not clear what the TSS in the source of wastewater is limited to  therefore it is not clear what 60%-70% less TSS than the source of wastewater is limited to thus rendering the claim indefinite. In interest of advancing prosecution, it is interpreted that the TSS is limited to any value and the effluent.
Claim 13 recites “effluent has at least 20% less BOD than the dissolved air flotation unit effluent” in lines 2-3. It is not clear what the BOD in the dissolved air flotation unit effluent is limited to therefore it is not clear what 20% less BOD than the dissolved air flotation unit effluent is limited to thus rendering the claim indefinite. In interest of advancing prosecution, it is interpreted that the BOD is limited to any value. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-4, 6 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/980,605 (reference application) in view of Pehrson (US 2010/0163485). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 1, the copending claims recite a wastewater treatment system comprising: a contact tank (see copending claim 1) having a first inlet fluidly (see copending claim 1)  connectable to a source of wastewater to be treated (wastewater from aeration unit) (see copending claim 1), a second inlet (see copending claim 1), and an outlet (see copending claim 1), the contact tank configured to treat the wastewater with waste sludge to form a mixed liquor (second mixed liquor) (see copending claim 1); a dissolved air flotation unit (see copending claim 1) having a first inlet fluidly connected to the outlet of the contact tank (see copending claim 1), a second inlet fluidly (see copending claim 1) connectable to a source of gas, a floated solids outlet (first floated solids outlet) (see copending claim 1), and an effluent outlet (see copending claim 1), the dissolved air flotation unit configured to treat the mixed liquor with the gas to form floated solids and an effluent (see copending claim 1); and a solid-liquid separation apparatus (see copending claim 3).
	The copending claims also recite a biological treatment unit (see copending claim 1) having a first inlet fluidly connected to the effluent outlet of the dissolved air flotation unit (see copending claim 1), a second inlet (see copending claim 3), and an outlet (see copending claim 1), the fixed film reactor configured to form a third mixed liquor (see copending claim 1); and that said solid-liquid separation apparatus having an inlet fluidly connected to the outlet of the biological treatment unit (see copending claim 3), an effluent outlet (solids-lean effluent) (see copending claim 3), and a waste sludge outlet (first return activated sludge outlet) (see copending 
	The copending claims do not recite a fixed film reactor and the fixed film reactor configured to form a fixed film effluent.
	In a related field of endeavor, Pehrson teaches a system for treating wastewater (see Entire Abstract) comprising a biological reactor further comprising fixed film media (see ¶10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the biological treatment unit of the copending claims with the biological reactor (comprising fixed film) of Pehrson because said biological reactor provides the benefit of increased biological effectiveness and provides enhanced biology and control of biology (Pehrson, see ¶84).
	Regarding claim 2, the copending claims and Pehrson teach the system of claim 1, wherein the fixed film reactor is an aerobic biological reactor (the environment can be aerobic) (Pehrson, see ¶11).  
	Regarding claim 3, the copending claims and Pehrson teach the system of claim 2, wherein the fixed film reactor comprises media (media 14) (Pehrson, see ¶74) positioned within an aeration tank (aeration devices are used) (Pehrson, see ¶69 and Fig. 3).  
	Regarding claim 4, the copending claims and Pehrson teach the system of claim 3. Pehrson teaches that the media of the present invention may be used as carrier of an IFAS system (see ¶54). Pehrson further teaches that trickling filters, rotating biological contactors, sand filters and submerged fixed films are examples of fixed film systems (see ¶51).
	While the copending claims and Pehrson do not teach that said fixed film reactor comprises at least one of a trickling filter, a rotating biological contactor, and a moving bed biological reactor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the biological reactor (comprising fixed film) of the copending claims as modified by Pehrson with a trickling filter because the simple substitution of one known 
	Regarding claim 6, the copending claims and Pehrson teach the system of claim 2, wherein the fixed film reactor comprises randomly packed (media 14 is packed together) (see Fig. 1) moving media (free moving media) (see ¶74).  
	Regarding claim 12, the copending claims and Pehrson teach the system of claim 1, wherein the dissolved air flotation unit effluent has between about 60% to about 70% less TSS than the source of wastewater (the dissolved air flotation unit is structurally the same therefore the effluent will inherently be the same, functions are presumed inherent; see further explanation below).
	Regarding claim 13, the copending claims and Pehrson teach the system of claim 12, wherein the fixed film effluent has at least about 20% less BOD than the dissolved air flotation unit effluent (the fixed film reactor is structurally the same therefore the effluent will inherently be the same, functions are presumed inherent; see further explanation below).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/980,605 (reference application) 
	Regarding claim 5, the copending claims and Pehrson teach the system of claim 2.
	The copending claims and Pehrson do not teach that said fixed film reactor comprises a media disk or panel.  
	In a related field of endeavor, Tharp teaches a decanted bio-balanced reactor and method (see Entire Abstract) comprising fixed or rigid media (bio media 14 and 16) (see ¶26) that may be in the form of disks (see ¶26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media of the copending claims (as modified by Pehrson) by changing said media in the form of disks as disclosed by Tharp because said modification is a mere change in shape or form. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04). Additionally, it is known in the art that other forms would have been obvious to ordinary skill in the art such as film, sheets, blocks, matrices or honeycombs (Tharp, see ¶26).

Claims 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/980,605 (reference application) in view of Pehrson (US 2010/0163485) and further in view of Thieblin (US RE40,565). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Claim 8 is rejected due to dependency from claim 7.
	Regarding claim 7, the copending claims and Pehrson teach the system of claim 1.
	The copending claims and Pehrson do not teach a sludge mixing tank having a first inlet fluidly connected to the waste sludge outlet of the solid-liquid separation apparatus and an outlet fluidly connected to the second inlet of the contact tank.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of the copending claims by incorporating the sludge treatment system (sludge mixing tank) having a first inlet fluidly connected to outlet of the solid-liquid apparatus and an outlet fluidly connected to said second inlet of the aeration tank (contact tank) as disclosed by Thieblin because said sludge treatment system provides the benefit of additional sludge treatment by ozonation and mechanical stirring (Thieblin, see C1/L10-15 and C1/L45-58).  
	Regarding claim 9, the copending claims, Pehrson and Thieblin teach the system of claim 7, wherein the sludge mixing tank has a third inlet fluidly connectable to a source of oxygen (inlet connected to ozoner 18) (Thieblin, see C4/L15-22 and Fig. 8) (the ozonation is a part of the sludge treatment system) (Thieblin, see C3/L47-51).  

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/980,605 (reference application) in view of Pehrson (US 2010/0163485) and further in view of Sauvignet (US 2017/0297940). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 10, the copending claims and Pehrson teach the system of claim 1.
	The copending claims and Pehrson do not teach further comprising a screen positioned between the source of wastewater and the contact tank.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of the copending claims by incorporating a pre-filter as disclosed by Sauvignet because said pre-filter provides the benefit of ridding solids that might be trapped during subsequent treatment steps (Sauvignet, see ¶42).

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/980,605 (reference application) in view of Pehrson (US 2010/0163485) and further in view of Antonneau (US 2015/0210574). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 11, the copending claims and Pehrson teach the system of claim 1.
	The copending claims and Pehrson do not teach the fixed film effluent comprises about 50 mg/L to about 300 mg/L of biological solids.  
	In a related of endeavor, Antonneau teaches a treatment using fixed film process (see Entire Abstract) comprising fixed film effluent comprising 50-300 mg/L of biological solids (see ¶33).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fixed film effluent of the copending claims (as modified by Pehrson) by selecting an effluent within the claimed range as disclosed by Antonneau because the selection of overlapping ranges is a prima facie case of obviousness. In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Claims 1-4, 6 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-18, 20 and 30-31 of copending Application No. 16/979,855 (reference application) in view of Pehrson (US 2010/0163485). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 1, the copending claims recite a wastewater treatment system comprising: a contact tank having a first inlet fluidly connectable to a source of wastewater to be treated, a second inlet, and an outlet, the contact tank configured to treat the wastewater with waste sludge to form a mixed liquor (see copending claim 1); a dissolved air flotation unit having a first inlet fluidly connected to the outlet of the contact tank, a second inlet fluidly connectable to a source of gas, a floated solids outlet, and an effluent outlet, the dissolved air flotation unit configured to treat the mixed liquor with the gas to form floated solids and an effluent (see copending claim 1); and a solid-liquid separation apparatus (see copending claim 2).
	The copending claims also recite a biological treatment unit having a first inlet fluidly connected to the effluent outlet of the dissolved air flotation unit, a second inlet, and an outlet, the fixed film reactor configured to form a  biologically treated effluent (see copending claim 1); and said solid-liquid separation apparatus having an inlet fluidly connected to the outlet of the biological treatment unit, an effluent outlet (solids-lean effluent outlet) (see copending claim 2), and a waste sludge outlet in fluid communication with the second inlet of the contact tank (a first return activated sludge outlet) (see copending claim 2) and the second inlet of the biological treatment unit (a second return activated sludge outlet) (see copending claim 2).  
	The copending claims do not recite a fixed film reactor and the fixed film reactor configured to form a fixed film effluent. 
	In a related field of endeavor, Pehrson teaches a system for treating wastewater (see Entire Abstract) comprising a biological reactor further comprising fixed film media (see ¶10). 

	Regarding claim 2, the copending claims and Pehrson teach the system of claim 1, wherein the fixed film reactor is an aerobic biological reactor (the environment can be aerobic) (Pehrson, see ¶11).  
	Regarding claim 3, the copending claims and Pehrson teach the system of claim 2, wherein the fixed film reactor comprises (media 14) (Pehrson, see ¶74) positioned within an aeration tank (aeration devices are used) (Pehrson, see ¶69 and Fig. 3).  
	Regarding claim 4, the copending claims and Pehrson teach the system of claim 3. Pehrson teaches that the media of the present invention may be used as carrier of an IFAS system (see ¶54). Pehrson further teaches that trickling filters, rotating biological contactors, sand filters and submerged fixed films are examples of fixed film systems (see ¶51).
	While the copending claims and Pehrson do not teach that said fixed film reactor comprises at least one of a trickling filter, a rotating biological contactor, and a moving bed biological reactor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the biological reactor (comprising fixed film) of the copending claims as modified by Pehrson with a trickling filter because the simple substitution of one known fixed film means with another trickling filter means obviously resulting in suitable wastewater treatment system (Pehrson, see Abstract, lines 1-2) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

	Regarding claim 12, the copending claims and Pehrson teach the system of claim 1, wherein the dissolved air flotation unit effluent has between about 60% to about 70% less TSS than the source of wastewater (the dissolved air flotation unit is structurally the same therefore the effluent will inherently be the same, functions are presumed inherent; see further explanation below).
	Regarding claim 13, the copending claims and Pehrson teach the system of claim 12, wherein the fixed film effluent has at least about 20% less BOD than the dissolved air flotation unit effluent (the fixed film reactor is structurally the same therefore the effluent will inherently be the same, functions are presumed inherent; see further explanation below).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-18, 20 and 30-31 of copending Application No. 16/979,855 (reference application) in view of Pehrson (US 2010/0163485) and further in view of Tharp (US 2013/0270182). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 5, the copending claims and Pehrson teach the system of claim 2.

	In a related field of endeavor, Tharp teaches a decanted bio-balanced reactor and method (see Entire Abstract) comprising fixed or rigid media (bio media 14 and 16) (see ¶26) that may be in the form of disks (see ¶26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media of the copending claims (as modified by Pehrson) by changing said media in the form of disks as disclosed by Tharp because said modification is a mere change in shape or form. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04). Additionally, it is known in the art that other forms would have been obvious to ordinary skill in the art such as film, sheets, blocks, matrices or honeycombs (Tharp, see ¶26).

Claims 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-18, 20 and 30-31 of copending Application No. 16/979,855 (reference application) in view of Pehrson (US 2010/0163485) and further in view of Thieblin (US RE40,565). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Claim 8 is rejected due to dependency from claim 7.
	Regarding claim 7, the copending claims and Pehrson teach the system of claim 1.
	The copending claims and Pehrson do not teach the sludge mixing tank having a first inlet fluidly connected to the waste sludge outlet of the solid-liquid separation apparatus and an outlet fluidly connected to the second inlet of the contact tank.  
	In a related field of endeavor, Thieblin teaches a method and device for purifying wastewater (see Entire Abstract) comprising a sludge mixing tank (Fig. 1, sludge mixing tank 9 (Fig. 1, sludge treatment system 9)) (see C3/L41-47) having a first inlet fluidly connected to said 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of the copending claims by incorporating the sludge treatment system (sludge mixing tank) having a first inlet fluidly connected to outlet of the solid-liquid apparatus and an outlet fluidly connected to said second inlet of the aeration tank (contact tank) as disclosed by Thieblin because said sludge treatment system provides the benefit of additional sludge treatment by ozonation and mechanical stirring (Thieblin, see C1/L10-15 and C1/L45-58).  
	Regarding claim 9, the copending claims, Pehrson and Thieblin teach the system of claim 7, wherein the sludge mixing tank has a third inlet fluidly connectable to a source of oxygen (inlet connected to ozoner 18) (Thieblin, see C4/L15-22 and Fig. 8) (the ozonation is a part of the sludge treatment system) (Thieblin, see C3/L47-51).  

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-18, 20 and 30-31 of copending Application No. 16/979,855 (reference application) in view of Pehrson (US 2010/0163485) and further in view of Sauvignet (US 2017/0297940). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 10, the copending claims and Pehrson teach the system of claim 1.
	The copending claims and Pehrson do not teach further comprising a screen positioned between the source of wastewater and the contact tank.  
	In a related field of endeavor, Sauvignet teaches a method for treatment of water (see Entire Abstract) comprising a pre-filter (Fig. 1, pre-filter 13) (see ¶82) upstream of a contact tank (Fig. 1, contact vessel 21) (see ¶82). 


Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-18, 20 and 30-31 of copending Application No. 16/979,855 (reference application) in view of Pehrson (US 2010/0163485) and further in view of Antonneau (US 2015/0210574). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 11, the copending claims and Pehrson teach the system of claim 1.
	The copending claims and Pehrson do not teach the fixed film effluent comprises about 50 mg/L to about 300 mg/L of biological solids.  
	In a related of endeavor, Antonneau teaches a treatment using fixed film process (see Entire Abstract) comprising fixed film effluent comprising 50-300 mg/L of biological solids (see ¶33).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fixed film effluent of the copending claims (as modified by Pehrson) by selecting an effluent within the claimed range as disclosed by Antonneau because the selection of overlapping ranges is a prima facie case of obviousness. In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Erdogan (US 2016/0083268) in view of Pehrson (US 2010/0163485).
	Regarding claim 1, Erdogan teaches a wastewater treatment system comprising: a contact tank (Fig. 1, contact tank 110) (see ¶54) having a first inlet (from conduit 105) (see ¶54) (see Fig. 1) fluidly connectable to a source of wastewater to be treated (source of wastewater) (see ¶54), a second inlet (conduit 126) (see ¶60) (see Fig. 1), and an outlet (conduit 114) (see ¶55) (see Fig. 1), the contact tank configured to treat the wastewater with waste sludge to form a mixed liquor (first mixed liquor formed in the contact tank) (see ¶55); a dissolved air flotation unit (Fig. 1, 
	Erdogan also teaches a biological treatment unit (Fig. 1, biological treatment unit 130) (see ¶70) having a first inlet (conduit 124) (see ¶102) (see Fig. 1) fluidly connected to the effluent outlet of the dissolved air flotation unit (see Fig. 1), a second inlet (conduit 165) (see ¶102) (see Fig. 1), and an outlet (conduit 135) (see ¶102) (see Fig. 1), the biological treatment unit configured to form a biologically treated mixed liquor (see ¶20); and said solid-liquid separation apparatus having an inlet (conduit 135) (see ¶102) (see Fig. 1) fluidly connected to the outlet of the biological treatment unit (see Fig. 1), an effluent outlet (conduit 145) (see ¶102) (see Fig. 1), and a waste sludge outlet (conduit 155) (see ¶102) (see Fig. 1) in fluid communication with the second inlet of the contact tank (a return activated sludge outlet in fluid communication with the second inlet of the contact tank) (see claim 5) and the second inlet of the biological treatment unit (a return activated sludge in fluid communication with the second inlet of the biological treatment unit) (see claim 5).  
	Erdogan does not teach a fixed film reactor and the fixed film reactor configured to form a fixed film effluent.  	
	In a related field of endeavor, Pehrson teaches a system for treating wastewater (see Entire Abstract) comprising a biological reactor further comprising fixed film media (see ¶10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the biological treatment unit of Erdogan with the biological reactor (comprising fixed film) of Pehrson because said biological reactor provides the benefit of 
	Regarding claim 2, Erdogan and Pehrson teach the system of claim 1, wherein the fixed film reactor is an aerobic biological reactor (the environment can be aerobic) (Pehrson, see ¶11).  
	Regarding claim 3, Erdogan and Pehrson teach the system of claim 2, wherein the fixed film reactor comprises media (media 14) (Pehrson, see ¶74) positioned within an aeration tank (aeration devices are used) (Pehrson, see ¶69 and Fig. 3).  
	Regarding claim 4, Erdogan and Pehrson teach the system of claim 3. Pehrson teaches that the media of the present invention may be used as carrier of an IFAS system (see ¶54). Pehrson further teaches that trickling filters, rotating biological contactors, sand filters and submerged fixed films are examples of fixed film systems (see ¶51).
	While the combination of references does not teach wherein the fixed film reactor comprises at least one of a trickling filter, a rotating biological contactor, and a moving bed biological reactor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the biological reactor (comprising fixed film) of Erdogan as modified by Pehrson because the simple substitution of one known fixed film means with another trickling filter means obviously resulting in suitable wastewater treatment system (Pehrson, see Abstract, lines 1-2) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 6, Erdogan and Pehrson teach the system of claim 2, wherein the fixed film reactor comprises randomly (see §112 indefiniteness) packed (media 14 is packed together therefore randomly arranged) (see Fig. 1) moving media (free moving media) (see ¶74).  
	Regarding claim 12, Erdogan and Pehrson teach the system of claim 1, wherein the dissolved air flotation unit effluent has between about 60% to about 70% less TSS than the source 
	Regarding claim 13, Erdogan and Pehrson teach the system of claim 12, wherein the fixed film effluent has at least about 20% less BOD than the dissolved air flotation unit effluent (the fixed film reactor is structurally the same therefore the effluent will inherently be the same, functions are presumed inherent; see further explanation below) (see §112 indefiniteness).  
	Regarding product and apparatus claims 12 and 13, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Erdogan (US 2016/0083268) in view of Pehrson (US 2010/0163485) and further in view of Tharp (US 2013/0270182).
	Regarding claim 5, Erdogan and Pehrson teach the system of claim 2.
	The combination of references does not teach that said fixed film reactor comprises a media disk or panel.  
	In a related field of endeavor, Tharp teaches a decanted bio-balanced reactor and method (see Entire Abstract) comprising fixed or rigid media (bio media 14 and 16) (see ¶26) that may be in the form of disks (see ¶26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media of Erdogan (as modified by Pehrson) by changing said media in the form of disks as disclosed by Tharp because said modification is a mere change in shape . 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Erdogan (US 2016/0083268) in view of Pehrson (US 2010/0163485) and further in view of Thieblin (US RE40,565).
	Regarding claim 7, Erdogan and Pehrson teach the system of claim 1.
	The combination of references does not teach a sludge mixing tank having a first inlet fluidly connected to said waste sludge outlet of said solid-liquid separation apparatus and an outlet fluidly connected to said second inlet of said contact tank.  
	In a related field of endeavor, Thieblin teaches a method and device for purifying wastewater (see Entire Abstract) comprising a sludge mixing tank (Fig. 1, sludge mixing tank 9 (Fig. 1, sludge treatment system 9)) (see C3/L41-47) having a first inlet fluidly connected to said waste sludge outlet of said solid-liquid separation apparatus (Fig. 1, solid-liquid separator system or clarifier 4) (see C3/L25-30) and an outlet fluidly connected to said second inlet of an aeration tank (Fig. 1, aeration tank 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Erdogan by incorporating the sludge treatment system (sludge mixing tank) having a first inlet fluidly connected to outlet of the solid-liquid apparatus and an outlet fluidly connected to said second inlet of the aeration tank (contact tank) as disclosed by Thieblin because said sludge treatment system provides the benefit of additional sludge treatment by ozonation and mechanical stirring (Thieblin, see C1/L10-15 and C1/L45-58).  
	Regarding claim 9, Erdogan, Pehrson and Thieblin teach the system of claim 7, wherein the sludge mixing tank has a third inlet (see §112 indefiniteness) fluidly connectable to a source .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Erdogan (US 2016/0083268) in view of Pehrson (US 2010/0163485) and further in view of Sauvignet (US 2017/0297940).
	Regarding claim 10, Erdogan and Pehrson teach the system of claim 1.
	The combination of references does not teach a screen positioned between the source of wastewater and the contact tank.  
	In a related field of endeavor, Sauvignet teaches a method for treatment of water (see Entire Abstract) comprising a pre-filter (Fig. 1, pre-filter 13) (see ¶82) upstream of a contact tank (Fig. 1, contact vessel 21) (see ¶82). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Erdogan by incorporating a pre-filter upstream of a contact tank as disclosed by Sauvignet because said pre-filter provides the benefit of ridding solids that might be trapped during subsequent treatment steps (Sauvignet, see ¶42). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Erdogan (US 2016/0083268) in view of Pehrson (US 2010/0163485) and further in view of Antonneau (US 2015/0210574).
	Regarding claim 11, Erdogan and Pehrson teach the system of claim 1.
	The combination of references wherein the fixed film effluent comprises about 50 mg/L to about 300 mg/L of biological solids.  
	In a related of endeavor, Antonneau teaches a treatment using fixed film process (see Entire Abstract) comprising fixed film effluent comprising 50-300 mg/L of biological solids (see ¶33).
.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and pending terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 recites “wherein the sludge mixing tank has a second inlet fluidly connected to the floated solids outlet of the dissolved air flotation unit”. None of the cited prior art references teach this limitation and it would not have been obvious to modify the sludge mixing tank of Erdogan (as modified by Thieblin) to incorporate a second inlet and fluidly connect it to the floated solids outlet of the dissolved air flotation unit because there is no benefit known in the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778